Citation Nr: 0322536	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  00-24 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to an effective date earlier than April 14, 1997, 
for a grant of a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Clark Evans, Attorney



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
August 1955.  This matter came before the Board of Veterans' 
Appeals (Board) from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which granted a total disability rating due to 
individual unemployability (TDIU), and assigned an effective 
date of April 14, 1997.  The veteran has appealed to the 
Board for an earlier effective date.

On August 16, 2001, the Board denied the veteran an earlier 
effective date for TDIU.  He appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).

In a March 2002 order, the Court granted the parties' Joint 
Motion to vacate and remand the Board's August 2001, 
decision.  Pursuant to the actions requested in the Joint 
Motion, the issue of entitlement to an earlier effective date 
for TDIU was remanded to the Board for additional development 
and readjudication consistent with the directives contained 
therein.


REMAND

Unfortunately, the issue now on appeal above is not ripe for 
appellate adjudication.  

The record reveals that the RO failed to advise the veteran 
of the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), signed into law in November 2000, during the 
pendency of this appeal.  The VCAA prescribes VA duties to 
notify the claimant of the evidence needed to substantiate a 
claim, of the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA duties to help a claimant obtain relevant 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002).

In this case, none of the RO's post November 2000 
correspondence to the veteran specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the earlier effective date claim currently on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans et. al v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Based on this decision, the Board cannot rectify this 
problem.

The Board has undertaken some additional development in this 
case.  The Board's development was not complete at the time 
of the Federal Circuit decision above.  Specifically, the 
Board notes that incomplete VA Form 4142s, dated in December 
2002, authorizing release of information from Heart Health 
Center, Lahey Clinic, York Family Practice, Sea Coast 
Cardiology, York Hospital, Brigham & Women's Hospital and the 
VA Primary Clinic in Manchester, New Hampshire remain 
unexecuted.  They were received but not acted on before the 
aforementioned decision.  Part of the reason this case was 
remanded was to determine if there was a medical basis for an 
earlier effective date.

Although the veteran did not provide the specific dates, as 
it is shown that potentially relevant medical records may be 
available and, these records may demonstrate an ascertainable 
increase in service-connected symptomatology prior to April 
14, 1997, efforts to obtain such records should be 
accomplished.  Moreover the Board cannot adjudicate this 
claim based on an incomplete record.  See Culver v. 
Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain 
all pertinent medical records which have been called to its 
attention by the appellant and by the evidence of record.)  
Therefore, the RO must attempt to obtain the above-referenced 
evidence prior to appellate review or otherwise fulfill its 
duty to assist.  In addition, any other records of treatment 
should be obtained if possible.

Further, to the extent that additional development is 
undertaken after the last statement or supplemental statement 
of the case, initial review by the RO is required.  See 
Disabled American Veterans, et al., supra.

The Board regrets the further delay, however, it must be 
noted that the Court in a number of cases has determined that 
where the record before the Board is inadequate, a Remand is 
mandatory rather than permissive.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993); Sanders v. Derwinski, 1 Vet. App. 88 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  Thus, to 
ensure that VA has met its duty to assist the veteran in 
developing all facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the earlier effective date 
claim currently on appeal.  The letter 
should include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  It should also 
be indicated which party would obtain 
what evidence.

2.  The RO should undertake all necessary 
development to obtain all outstanding 
pertinent medical records, particularly 
to include (but not limited to) all 
outstanding treatment records dated prior 
to April 14, 1997 from Heart Health 
Center, Lahey Clinic, York Family 
Practice, Sea Coast Cardiology, York 
Hospital, Brigham & Women's Hospital and 
the VA Primary Clinic in Manchester, New 
Hampshire.  The veteran's assistance 
should be requested as needed in 
obtaining these records.  Complete copies 
of all records should be associated with 
the claims folder.  It should also be 
made clear which parties will obtain 
which evidence.  See Quartuccio, supra.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

4.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include a summary of the 
pertinent legal authority codifying and 
implementing the VCAA, and clear reasons 
and bases for the RO's determination(s)), 
and afford them the requisite time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



